Citation Nr: 0714428	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  02-01 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder. 

2.  Entitlement to service connection for a neurological 
disorder of the hands. 

3.  Entitlement to service connection for a neurological 
disorder of the left arm. 

4.  Entitlement to service connection for a sinus disorder. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from October 1992 to 
February 1997 and August 1997 to March 1999. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Roanoke, Virginia (hereinafter RO).  


FINDING OF FACT

There is competent medical evidence of record linking a 
gastrointestinal disorder, a neurological disorder of the 
hands and left arm, and a sinus disorder to service.  


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006). 

2.  A neurological disorder of the hands was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

3.  A neurological disorder of the left arm was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

4.  A sinus disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the issues on appeal.  This is so because the 
Board is taking action favorable to the veteran granting 
service connection for the disorders at issue.  As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a), 3.304 (2006).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The record reflects medical opinions dated in June 2006 by a 
VA physician who examined the veteran in December 2004.  The 
opinions were based on a review of the veteran's claims file, 
to include the service medical records.  With respect to the 
issue of a gastrointestinal disorder, this physician, after 
referencing in-service 


treatment in February 1993 and May 1996 for diarrhea and 
vomiting, as well as an instance of hepatomegaly during 
service, and that fact that there were no post-service 
"etiologies like vermin or infections," found that the 
currently diagnosed gastrointestinal disorder "was more 
likely the same one that is present during military service.  

With respect to the issue of a neurological disorder of the 
hands and left arm, an October 1998 Report of Medical History 
reflects complaints of neurologic deficits manifested as 
numbness and tingling of the extremities.  Thereafter, 
electromyographic testing in April 2006 resulted in evidence 
of upper extremity neuropathy.  The examiner in June 2006 
noted that while there were no definite clinical neurological 
signs detected at his examination, the service medical 
records reflect a motor vehicle accident and neuropathic 
symptoms, to include "C6 type of irritation findings" after 
the accident.  It was the examiner's opinion that a 
neurological disorder of the hands and arm were "as least as 
likely as not" related to military service.  

With respect to a sinus disorder, the examiner in June 2006 
noted that the service medical records reflected sinus 
problems along with an upper respiratory tract infection 
reported several times during service (see e.g. November 1992 
and November 1993 service medical records), although at the 
time of the December 2004 examination these finding "were 
not clearly seen."  The diagnoses following the December 
2004 VA examination included mild reactive airway disease, 
and it was the examiner's opinion in June 2006 that it was 
"at least as likely as not" that a "sinus related upper 
respiratory problem" was related to service.  

Unless the preponderance of the evidence is against a claim, 
it cannot be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, there is objective medical evidence 
that the veteran's current disorders are related to his 
military service.  Accordingly, service connection for a 
gastrointestinal disorder, a neurological disorder of the 
hands and left arm, and a sinus disorder is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 
 

ORDER

Service connection for a gastrointestinal disorder is 
granted. 

Service connection for a neurological disorder of the hands 
is granted.  

Service connection for a neurological disorder of the left 
arm is granted. 

Service connection for a sinus disorder is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


